United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Terre Haute, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1087
Issued: September 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 10, 2014 appellant filed a timely appeal from an October 22, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on August 14, 2013.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence after the issuance of the October 22, 2013 decision. The
Board lacks jurisdiction to review evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On September 6, 2013 appellant, then a 40-year-old vocational trade instructor, filed a
traumatic injury claim (Form CA-1) alleging scrapes and abrasions to his hand and a lower back
strain as a result of an attempted assault by an inmate during a trip to the local hospital on
August 14, 2013. Appellant’s supervisor, Diane Quinones, checked a box indicating that
appellant had been injured in the performance of duty. She also checked a box indicating that
her knowledge of the facts about this injury correlated with the statements of appellant and/or
other witnesses. Ms. Quinones noted that appellant had returned to work the next day.
Appellant submitted a prescription slip for Augmentin with an illegible signature. He
also submitted unsigned discharge instructions from Terre Haute Regional Hospital dated
August 14, 2013, indicating diagnoses of scrapes and abrasions, and back pain and injury. The
discharge instructions listed appellant’s treating provider as Robin Likens, nurse practitioner.
In a radiological report dated August 14, 2013, Dr. Janalyn Ferguson, a Board-certified
radiologist, obtained an x-ray of appellant’s lumbar spine. She noted no evidence of fracture or
other acute abnormality.
On September 17, 2013 OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he respond to its inquiries and submit a
comprehensive medical report from an attending physician including dates of examination and
treatment, the history and date of injury given to him by the physician, a detailed description of
findings, results of all x-ray and laboratory tests, a diagnosis and clinical course of treatment and
an opinion based on medical explanation as to how the claimed work incident caused or
aggravated his claimed injury. Appellant resubmitted his prescription slip, unsigned discharge
instructions, and Dr. Ferguson’s radiological report, but did not respond to OWCP’s inquiries.
By decision dated October 22, 2013, OWCP accepted that appellant was a federal civilian
employee who filed a timely claim; that the incident occurred; that a medical condition had been
diagnosed; and that he was within the performance of duty. However, it denied appellant’s claim
for compensation. OWCP found that the medical evidence of record was insufficient to establish
that appellant’s diagnosed conditions were causally related to the incident of August 14, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

5 U.S.C. § 8101 et seq.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4 at n.5.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4 at n.5.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
OWCP accepted the employment incident of August 14, 2013. The issue is whether
appellant has submitted sufficient evidence to establish that he sustained scrapes and abrasions to
the hand, as well as back strain, as a result of this incident. The Board finds that appellant has
not submitted sufficient medical evidence to establish an injury causally related to the August 14,
2013 employment incident.
The Board notes that, pursuant to the Federal (FECA) Procedure Manual, Part 2 -Claims, Initial Development of Claims, Chapter 2.800.6(a) (June 2011), where the condition
reported is a minor one, such as a burn, laceration, insect sting or animal bite, which can be
identified on visual inspection by a lay person, a case may be accepted without a medical report
and no development of the case need be undertaken, if the injury was witnessed or reported
promptly, no dispute exists as to the occurrence of the injury and no time was lost from work due
to disability.14 This section of the procedure manual further states that in cases of serious injury
(motor vehicle accidents, stabbings, shootings, etc.) if the agency does not dispute the facts of
the case, and there are no questionable circumstances, the case may be accepted for a minor
condition, such as laceration, without a medical report, while simultaneously developing the case
for other more serious conditions. This is true even if there is lost time due to such a serious
injury.
Board case precedent supports the application of this principle only when the claimed
injury is sufficiently described in the evidence of record. The Board reviewed a similar case in
M.A., Docket No. 13-1630 (issued June 18, 2014). In M.A., the employee was a letter carrier
who was bitten by a dog on his right hand, while he was reaching into a mailbox, such that the
fingernail of the middle finger of his right hand was almost served in half. Appellant’s
supervisor attested that appellant was bitten by a dog on his right hand and that he sustained a
severe cut on the middle finger of his right hand as a result. The Board found that the simple dog
bite could be accepted without a medical report, as the supervisor had viewed the dog bite and
accepted that it was work related. In S.A., Docket No. 13-2152 (issued March 20, 2014), cited
for support in M.A., the Board concluded that consistent descriptions of a laceration of the third
finger of the left hand constituted sufficient evidence of a minor condition that could be
identified on visual inspection by a lay person and that other circumstances established
appellant’s claim.
In the instant case, the record does not contain a sufficient description of the claimed
scrapes and abrasions to warrant application of the “minor injury” exception to the requirement
for medical evidence. There is no evidence of record indicating which hand was injured, or
describing the extent of the scrapes and abrasions or where they were located, as a result of the
incident of August 14, 2013. The only description of this condition was “scrapes and abrasions.”
This description is imprecise and vague and, therefore, the injury is not sufficiently described in
the evidence of record to support acceptance of scrapes and abrasions without a medical report.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011). M.A., Docket No. 13-1630 (issued June 18, 2014).

4

The Board also finds that appellant’s claimed back strain is not a minor condition that can
be identified on visual inspection by a lay person and, therefore, appellant must submit medical
evidence establishing that the employment incident caused or aggravated his back strain.15 There
is no medical evidence of record containing a rationalized medical opinion explaining how the
incident of August 14, 2013 caused or aggravated appellant’s claimed back strain. The mere fact
that a disease or condition manifests itself during a period of employment or the claimant’s belief
that the disease or condition was caused or aggravated by employment factors or incidents is
insufficient to establish causal relationship.16 As such, appellant has not met his burden of proof
to establish a claim for back strain related to the August 14, 2013 incident.
The Board notes, however, that OWCP’s implementing regulations allow for
authorization of medical treatment in emergency circumstances. While 20 C.F.R. § 10.300
explains that authorization of emergency medical treatment is usually provided by issuance of a
Form CA-16, section 10.304 allows for authorization of emergency treatment, in the absence of a
Form CA-16, in cases involving emergencies or unusual circumstances.17 While there was no
Form CA-16 issued in this case, the record reveals that appellant was treated at Terre Haute
Regional Hospital on August 14, 2013. Upon return of the case record, after such development
deemed necessary, OWCP shall adjudicate whether appellant’s treatment on August 14, 2013
should be authorized in this case due to an emergency or unusual circumstances.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an employment-related
injury on August 14, 2013.

15

Supra note 7.

16

Dennis M. Mascarenas, supra note 10; Charles E. Evans, 48 ECAB 692, 693 (1997).

17

See also K.J., Docket No. 13-271 (issued May 23, 2013).

5

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

